DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21-23, 28-29, 31-33, and 38-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0228090 A1 to Wariar et al. (“Wariar”) in view of an article entitled “Intrathoracic impedance monitoring in patients with heart failure: correlation with fluid status and feasibility of early warning preceding hospitalization,” by Yu et al. (“Yu”).
	As to claims 21 and 31, Wariar discloses a system comprising: 
one or more medical devices configured to, for each of a plurality of collection periods and for each of a plurality of patient metrics, determine a respective value of the patient metric based on at least one of a sensed physiological condition of a patient or a therapy delivered to the patient (see Fig. 3, element 360 and Fig 4, element 400); and 
processing circuitry configured to: 
compare the determined values of each of the plurality of patient metrics to one or more criteria (see Fig 4, elements 400, 406 and [0031]-[0034]); and 
determine a value indicating a likelihood that the patient will experience heart failure hospitalization based on the comparison (see [0033] and [0040] -- At 402, mode switch 364 switches the operational mode of heart failure analyzer 360 to the hospitalization mode from the non-hospitalization mode when parameter 400 exceeds a hospitalization threshold value, or when a user command is received following the patient's admission into a hospital…Discharge planning analyzer 588 produces a discharge recommendation signal using the risk class parameter during the hospitalization mode. ”), wherein the processing circuitry is further configured to: 
determine that the patient is within a heart failure hospitalization period ([0033] – “During the hospitalization mode, heart failure management module 368 analyzes therapy efficacy, produces therapy adjustment signals when necessary, and assesses risk of rehospitalization using parameter 400 by executing the hospitalization algorithm.”).
Wariar fails to disclose the configuration that allows the device to:
control the one or more medical devices to increase a frequency of the collection periods for at least one of the patient metrics based on the determination that the patient is within the heart failure hospitalization period.  
However, Yu teaches increasing a frequency of the collection periods for at least one of a patient metric based on the determination that the patient is within the heart failure hospitalization period (see p. 842 – “Intrathoracic impedance was measured automatically every 6 hours and later retrieved by a blinded study monitor for analyses. When patients were hospitalized for worsening heart failure, they were transferred to the cardiac care unit (CCU) and entered into the acute phase of the study. Intravenous diuretics and other anti–heart failure medications were given, and a Swan-Ganz catheter was inserted for hemodynamic monitoring. Systemic blood pressure, pulse, and fluid input/output were monitored closely and recorded. Pulmonary capillary wedge pressure was measured every 2 hours when possible, and intrathoracic impedance was measured every 30 minutes. When patients were discharged, they returned to the chronic follow-up phase.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the medical device and processing circuitry of Wariar with the increased frequency collection of Yu in order to achieve the predictable result of increasing the responsiveness of the system so as to allow the user/clinician of be better informed of rapidly changing health signs as they occur.
As to claims 22 and 32, Wariar further discloses wherein the plurality of patient metrics comprises at least one of a fluid level metric, an atrial fibrillation metric, a ventricular heart rate during atrial fibrillation metric, a heart rate variability metric, a night heart rate metric, a patient activity metric, a metric of antitachyarrhythmia therapy delivered to the patient, or a metric of cardiac resynchronization therapy delivered to the patient (see [0023]).  
As to claims 23 and 33, Wariar further discloses wherein, to compare the determined values of each of the plurality of patient metrics to one or more criteria, the processing circuitry is further configured to: 
determine whether the patient is within a predetermined post-hospitalization period extending from the heart failure hospitalization period; 
compare the determined values of each of the plurality of patient metrics to a first one or more criteria based on a determination that the patient is within the post-hospitalization period; and 
compare the determined values of each of the plurality of patient metrics to a second one or more criteria, different from the first one or more criteria, based on a determination that the patient is not within the post-hospitalization period (see [0042] – “In one embodiment, rehospitalization alarm generator 592 produces the rehospitalization alarm signal by comparing at least one of the one or more parameters to a corresponding rehospitalization threshold value. In another embodiment, rehospitalization alarm generator 592 produces the rehospitalization alarm signal by comparing a time derivative of at least one of the one or more parameters to a corresponding rehospitalization threshold derivative value.”).  
As to claims 28 and 38, Wariar discloses wherein each of the one or more medical devices comprises memory [0023]. The combination made above necessarily includes  modifying the processing circuitry of Wariar to control the one or more medical devices to increase a storage rate (by, for example, usage of a buffer at a higher rate) of the values of the plurality of patient metrics based on the determination that the patient is within the heart failure hospitalization period so that they are accurately output to the user/clinician.  
As to claims 29 and 39, see treatment of claims 21 and 31. 
Claims 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wariar in view of Yu as applied to claim 21 above, and further in view of US 2011/0208077 A1 to Soriano et al. (“Soriano”).
	As to claims 27 and 37, it does not appear that either Wariar or Yu discloses wherein, to determine a value indicating a likelihood that the patient will experience heart failure hospitalization, the processing circuitry is configured to select one value of a plurality of predefined values, each of the plurality of predefined values indicating a respective likelihood that the patient will experience heart failure hospitalization, based on the comparison of the determined values of each of the plurality of patient metrics to the one or more criteria.  
	However, in a similar invention, Soriano discloses processing circuitry configured to select one value of a plurality of predefined values, each of the plurality of predefined values indicating a respective likelihood that the patient will experience heart failure hospitalization, based on the comparison of the determined values of each of the plurality of patient metrics to the one or more criteria (see Fig 6 and [0058]-[0066]).  It would have been obvious to one of ordinary skill in the art to combine the hospitalization and increased resolution of data disclosed by Wariar and Yu with the selection of one value of a plurality of predefined values, each of the plurality of predefined values indicating a respective likelihood that the patient will experience heart failure hospitalization, based on the comparison of the determined values of each of the plurality of patient metrics to the one or more criteria as taught by Soriano in order to achieve the predicable result of determining at least a metric concerning left atrial pressure, a key marker in heart failure.
Allowable Subject Matter
Claim 41 is allowed.
Claims 24-26, 30 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791